DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Applicant’s attorney, Ms. Karla I. Arias, on March 3, 2021.
The application has been amended as follows: 
Please amend the title as follows: delete “METHOD FOR PRODUCING SUBSTRATE PROVIDED WITH COATING FILM, AND”.
Please amend claim 33 as follows: in line 17 change “regionwhere” to “region where”.




Allowable Subject Matter
Claims 20-24, 27-29, 31-37, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: for claims 20-24, 27-29, 31, 32, the closest prior art Takeuchi and Teranishi fail to teach or suggest a door for an automobile comprising a film-coated substrate where no coating film is formed in each of the upper side portion and lateral side portions of the substrate.  
For claims 33 and 34, the closest prior art Takeuchi and Teranishi fail to teach or suggest a door for an automobile wherein the substrate includes a second uncoated region where no coating film is formed, wherein the second uncoated region is configured to be received in the lateral frame receiving part.  
For claims 35-37, and 39, the closest prior art Takeuchi and Teranishi fail to teach or suggest a door for an automobile wherein the substrate includes a second uncoated region where no coating is formed, wherein the second uncoated region is configured to be received in the lateral frame receiving part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783